Citation Nr: 1536303	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to May 1991, from July 1994 to October 1994, and from January 2003 to April 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2013 and January 2014 rating decisions of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic fatigue syndrome and entitlement to service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hearing loss was last denied in an unappealed April 2005 rating decision on the basis that a current hearing loss disability was not shown.

2.  Evidence received since the April 2005 rating decision is new and is material to an unestablished fact regarding the claim and triggers VA's duty to assist by providing a medical opinion.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the previously denied claim of service connection for hearing loss have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening of the claim for entitlement to service connection for hearing loss.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist with respect to this issue was harmless and will not be further discussed.   

Service connection for hearing loss was denied in an unappealed April 2005 rating decision on the basis that a current hearing loss disability was not shown.  The Veteran did not appeal this decision and no new and material evidence was submitted within the applicable appeal period.  This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id. 

At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment records, medical records from Merit Care and Dr. Hasse, lay statements from former service members dated in September 2004, a September 2004 VA examination report, a March 2005 lay statement from the Veteran, and VA treatment records.  

The service treatment records were absent evidence of a diagnosed hearing loss disability as defined by 38 C.F.R. § 3.385.  The medical records from the Merit Care and Dr. Hasse pertained to unrelated medical complaints.  The September 2004 VA examination report did not reflect a hearing loss disability as defined by 38 C.F.R. § 3.385.  In the September 2004 lay statements, three former service members indicated that the Veteran was exposed to loud noise from generators on a daily basis while deployed to Iraq, and she complained of hearing loss at that time.  In the March 2005 statement, the Veteran reported that she noticed a decline in her hearing acuity while in Iraq and that it had decreased since.

The RO received the instant petition to reopen the claim in December 2012.  

Since the last final rating decision, the evidence includes testimony of the Veteran provided at a June 2014 hearing; unrelated private and VA medical records, and a written lay statement from the Veteran.  This evidence is new, as it was not previously considered the RO.  

In pertinent part, the June 2014 hearing transcript contains the Veteran's testimony that while deployed in Iraq, she was exposed to continuous background noise from the generators, mortar attacks, and weapons fire.  She also testified that her post-service occupations did not expose her to any excessive noise and she denied recreational exposure to weapons fire.  The Veteran also indicated that since her hearing acuity was last examined in 2005, her hearing loss had increased in severity, and she continued to have difficulty hearing her children and in conversations.  As the newly submitted evidence includes competent, testimony of decreased hearing acuity during and since service, and specifically since the last VA examination in 2005, VA's duty to assist by providing an examination and/or a medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claim of service connection for hearing loss is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.


ORDER

The claim of entitlement for service connection for hearing loss is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Veteran seeks to establish service connection for hearing loss.  The Board has reopened this claim upon a finding that new and material evidence has been received; however, the RO has not adjudicated the merits of the claim in the first instance.  The Board must remand the claim so that this may be accomplished.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Also, a VA examination would be helpful in this case.  McLendon, supra.

The Veteran also seeks to establish service connection for chronic fatigue syndrome.  In a January 2014 rating decision, the RO denied service connection for chronic fatigue syndrome.  In June 2014, the Veteran expressed disagreement with that rating decision.  A statement of the case (SOC) has not been issued and the matter must be remanded for the originating agency to provide the Veteran with one.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran that addresses entitlement to service connection for chronic fatigue syndrome.  Inform her of the requirements to perfect her appeal with respect to this issue.  If, and only if, she perfects an appeal by the submission of a timely substantive appeal, should this issue be returned to the Board for appellate review. 

2.  Contact the Veteran and request authorization and consent to release Information to VA, for any private doctor who has treated her for hearing loss.  Upon receipt of such, take appropriate action to contact the identified provider(s) and request complete records related to the disabilities.  Also, obtain complete VA treatment records since August 2013.  

If either the VA or private records are unavailable, the claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files and a copy of the remand, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

The examiner is to provide an opinion as to whether it is at least as likely as not that any current hearing loss disability is related to any in-service disease, event, or injury, including noise exposure; and, whether it is at least as likely as not that any current sensorineural hearing loss manifested to a compensable degree within one year of service discharge. 

The examination report must include a complete rationale for all opinions expressed.  In doing so, the examiner should consider the Veteran's competent lay statements concerning onset and history of her hearing loss symptoms as well as her credible history of in-service noise exposure. 

The examiner is advised the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

If the examiner finds it significant that the Veteran did not have hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.

Finally, if the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she must state why this is so.  

4.  Finally, after completing any other necessary development, readjudicate the claim on the merits.  If the benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


